DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 21, 2022 has been entered.

Withdrawn Rejections
Any rejections and or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn due to Applicant’s amendments and/or arguments in the response dated June 21, 2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4, 8, 11 – 13, 15 and 16are rejected under 35 U.S.C. 103 as being unpatentable over Caldwell et al. (USPN 3,160,549) in view of Vito et al. (USPGPub 2009/0065299 A1).

Caldwell et al. discloses a tape for damping (Figures; Abstract), the tape comprising: a substrate defining a first face and an oppositely directed second face (Figure 1, #15; Column 4, lines 45 – 72); a first layer of viscoelastic damping material at least partially disposed on the first face of the substrate (Figure 1, #16; Column 3, lines 21 – 40); and a second layer of viscoelastic damping material at least partially disposed on the second face of the substrate (Figure 1, #18; Column 3, lines 21 – 40); wherein the substrate has a thickness within a range of from about 5 µm to about 3,000 µm (Column 4, lines 62 – 72), and each of the viscoelastic damping material layers has a thickness within a range of from about 2 µm to about 5,000 µm (Column 3, lines 58 – 61), the first layer of viscoelastic damping material and the second layer of the viscoelastic damping material, each comprise a first surface and the second surface (Figures); at least one of the first layer of viscoelastic damping material and the second layer of viscoelastic damping material is substantially continuous (Figures); and the first layer of viscoelastic damping material and the second layer of viscoelastic damping material comprises viscoelastic damping materials selected from the group comprising elastomers, polyurethanes,Amendment Dated: October 12, 2021Filed in Response to Office Action Dated: July 12, 2021 pressure sensitive adhesives, non-pressure sensitive adhesives, and combinations thereof (Column 3, line 58 to Column line 4, line 28; Column 4, line 73 to Column 5, line 19) as in claim 1. With respect to claims 2 and 3, the substrate has a range of room temperature Young's Modulus of about 1 GPa to about 1000 GPa or about 20 GPa to about 500 GPa (Column 4, lines 45 – 61).  Regarding claim 4, the substrate comprises a metal foil (Column 4, lines 62 – 72).  For claim 6, the metal foil is a nonferrous-based foil (Column 4, lines 62 – 72). In claim 8, the metal foil comprises aluminum (Column 4, lines 62 – 72). With respect to claim 11, the pressure sensitive adhesives comprise an acrylic adhesive (Column 4, line 73 to Column 5, line 19).  Regarding claims 12 and 13, the first layer of viscoelastic damping material and the second layer of viscoelastic damping material have the same chemical composition or have different chemical compositions (Column 3, line 58 to Column line 4, line 28; Column 4, line 73 to Column 5, line 19).    In claim 15, at least one release liner at least partially disposed on at least one of the first layer of viscoelastic damping material and the second layer of viscoelastic damping material (Column 5, lines 20 – 35).  With regard to claim 16, a first release liner at least partially disposed on the first layer of viscoelastic damping material; and a second release liner at least partially disposed on the second layer of viscoelastic damping material (Column 5, lines 20 – 35). However, Caldwell et al. fail to disclose wherein the first layer of viscoelastic damping material or the second layer of the viscoelastic damping material or both comprise a compositional gradient providing a gradual change in material properties from the first surface of the viscoelastic damping material to the second surface of the viscoelastic damping material.

Vito et al. teach a damping material (Figures; Abstract) having the first layer of viscoelastic damping material or the second layer of the viscoelastic damping material or both comprise a compositional gradient providing a gradual change in material properties from the first surface of the viscoelastic damping material to the second surface of the viscoelastic damping material (Figures 12 – 12C, #914 and 915; Paragraphs 0105 – 0110) for the purpose of effecting the vibration absorption of the material (Paragraph 0110).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a viscoelastic damping material with a compositional gradient in Caldwell et al. in order to affect the vibration absorption of the material as taught by Vito et al.

Claims 1, 4 – 8, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Niwa et al. (USPN 5,063,098) in view of Vito et al. (USPGPub 2009/0065299 A1).

Niwa et al. discloses a tape for damping (Figures; Abstract), the tape comprising: a substrate defining a first face and an oppositely directed second face (Figures 1 – 8, #1); a first layer of viscoelastic damping material at least partially disposed on the first face of the substrate (Figures 1 – 8, #2); and a second layer of viscoelastic damping material at least partially disposed on the second face of the substrate (Figures 1 – 8, #2); wherein the substrate has a thickness within a range of from about 5 µm to about 3,000 µm (Column 5, lines 33 – 39), and each of the viscoelastic damping material layers has a thickness within a range of from about 2 µm to about 5,000 µm (Column 5, lines 33 – 39); the first layer of viscoelastic damping material and the second layer of the viscoelastic damping material, each comprise a first surface and the second surface (Figures 1 – 8); at least one of the first layer of viscoelastic damping material and the second layer of viscoelastic damping material is substantially continuous (Column 4, line 31 to Column 5, line 32; Figures 1 – 8); and both of the first layer of viscoelastic damping material and the second layer of viscoelastic damping material are selected from the group comprising elastomers, butyl rubber, styrenic block copolymer, polyurethanes, silicone rubbers, nitrile rubber, isoprene, butadiene, viscoelastic polymer gels, and combinations thereof (Column 3, lines 54 – 63) as in claim 1.  Regarding claim 4, the substrate comprises a metal foil (Column 3, lines 49 – 53).  For claims 5 - 7, the metal foil is a nonferrous-based foil, a ferrous foil, or a differential foil having a first region of a ferrous foil and a second region of a non-ferrous based foil (Column 3, lines 49 – 53).  In claim 8, the metal foil comprises aluminum (Column 3, lines 49 – 53). Regarding claims 12 and 13, the first layer of viscoelastic damping material and the second layer of viscoelastic damping material have the same chemical composition or have different chemical compositions (Column 4, line 31 to Column 5, line 32). However, Niwa et al. fail to disclose wherein the first layer of viscoelastic damping material or the second layer of the viscoelastic damping material or both comprise a compositional gradient providing a gradual change in material properties from the first surface of the viscoelastic damping material to the second surface of the viscoelastic damping material.

Vito et al. teach a damping material (Figures; Abstract) having the first layer of viscoelastic damping material or the second layer of the viscoelastic damping material or both comprise a compositional gradient providing a gradual change in material properties from the first surface of the viscoelastic damping material to the second surface of the viscoelastic damping material (Figures 12 – 12C, #914 and 915; Paragraphs 0105 – 0110) for the purpose of effecting the vibration absorption of the material (Paragraph 0110).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a viscoelastic damping material with a compositional gradient in Niwa et al. in order to affect the vibration absorption of the material as taught by Vito et al.
Response to Arguments
Applicant’s arguments with respect to claims 1 – 8, 11 – 13, 15 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

In response to Applicant’s argument that the prior art fails to disclose “the first layer of viscoelastic damping material and the second layer of the viscoelastic damping material, each comprise a first surface and the second surface; and wherein the first layer of viscoelastic damping material or the second layer of the viscoelastic damping material or both comprise a compositional gradient providing a gradual change in material properties from the first surface of the viscoelastic damping material to the second surface of the viscoelastic damping material”, please see the newly presented rejection in view of Vito et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia L Nordmeyer whose telephone number is (571)272-1496. The examiner can normally be reached 10am - 6:30pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Patricia L. Nordmeyer/
Primary Examiner
Art Unit 1788



/pln/
July 26, 2022